Citation Nr: 0426892	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-03 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional cervical spine disability due to medical treatment 
provided by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from February 1960 to 
November 1963, and from August 1967 to February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.

In July 1999, the veteran provided testimony at a personal 
hearing before the undersigned Veterans Law Judge, a 
transcript of which is of record.

The issue has been before the Board on two previous 
occasions, when it was remanded for additional development.  
The requested development having been completed, the case is 
again before the Board for appellate adjudication.


FINDING OF FACT

The veteran does not have additional disability as the result 
of failure of VA to timely diagnose or treat a cervical spine 
disorder.


CONCLUSION OF LAW

The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a 
cervical spine disability have not been met.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision of May 1997; a letter dated in June 2003; the 
statement of the case dated in November 1997; the 
supplemental statements of the case dated in June 2002, 
August 2003 and September 2003; and the Board decision and 
remands dated in December 1999 and May 2003.  These documents 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The June 2003 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding medical records.  VA has obtained 
several medical opinions with respect to the etiological 
question at issue here.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in June 2003 was not given prior to the first 
agency or original jurisdiction (AOJ or RO) adjudication of 
the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the veteran's case to the Board 
and notice complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The issues on appeal 
were re-adjudicated and a supplemental statements of the case 
was provided to the veteran in August 2003 and September 
2003.  The veteran has been provided every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 
2004).

Legal Criteria.  As an initial matter, the Board notes that 
the claim at issue was filed in August 1996.  

In Gardner v. Derwinski, 1 Vet. App. 584, (1991), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (hereinafter "the 
Court") invalidated 38 C.F.R. § 3.358(c)(3) (1990) as it 
then stood, on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The Court's decision was 
appealed to both the United States Court of Appeals for the 
Federal Circuit and the Supreme Court.  Both affirmed the 
decision.  Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).  
Thereafter, the Secretary of VA (the Secretary) sought an 
opinion from the Attorney General of the United States as to 
the full extent to which benefits were authorized under the 
Supreme Court's decision.  On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358.

The applicable provisions of 38 U.S.C.A. § 1151 (West 1995) 
provide that where there is no willful misconduct by the 
veteran, additional disability resulting from a VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  While the statute requires a causal 
connection, not every additional disability is compensable 
because 38 C.F.R. § 3.358(c) provides that it is necessary to 
show that additional disability is actually the result of a 
disease or injury, or aggravation of an existing disease or 
injury and not merely coincidental therewith.  Compensation 
is not warranted for the continuance or natural progress of a 
disease or injury.

Section 1151 was amended, effective October 1996.  The 
amendment reinstituted for all 38 U.S.C.A. § 1151 cases a 
requirement of fault for recovery under the provisions of 38 
U.S.C.A. § 1151.  In a precedent opinion dated December 31, 
1997, the Acting General Counsel of VA concluded that the 
term "all claims for benefits under 38 U.S.C. § 1151, which 
governs benefits for persons disabled by treatment or 
vocational rehabilitation, filed before October 1, 1997, must 
be adjudicated under the provisions of section 1151 as they 
existed prior to that date."  VAOPGPREC 40-97 (December 31, 
1997).

In Jones v. West, 12 Vet. App. 460, 463 (1999), the Court 
noted that a claim for compensation under 38 U.S.C.A. § 1151 
entails the following: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.

Factual Background.  VA outpatient records, dated from 
January 1993 to October 1995, reflect the veteran's one time 
complaint of tingling in his hands in June 1995.  However, 
the veteran was being evaluated at the time for alcoholic 
hepatitis.

Private treatment records reflect that the veteran was first 
seen at Aurora Presbyterian Hospital in December 1995, when 
he was admitted through the emergency room for ataxia, 
weakness and alcohol addiction.  At the time of his emergency 
room visit, the veteran was not intoxicated, but had some 
difficulty with his gait.  Strikingly abnormal liver function 
studies and electrolyte abnormalities were noted.  

It was noted that the veteran had had difficulty with alcohol 
for many years, but that he had abstained from alcohol for 
several years.  He had started drinking a few drinks per day 
several months previously, and then increased his intake to 
at least a pint to a fifth daily.  Three to four weeks prior 
to admission on December 6, 1995, the veteran was drinking 
constantly and not working.  This severe drinking spree, as 
well as the veteran's ataxic gait, caused him to seek medical 
attention.

Initially, the veteran's neurological symptoms were not very 
apparent, and his initial weakness improved rapidly during 
his emergency room visit, and during his December 6 
hospitalization, the veteran was walking and appeared normal.  
Although testing was not done, it was assumed that his minor 
neurological problem was due to alcohol.

Roughly a week after the veteran's discharge, he returned 
with a significantly increased ataxic gait.  In the 
examiner's opinion, the relevant question was whether the 
veteran needed vitamin therapy and further nutrition to 
correct this abnormality.  The veteran was seen for a period 
of seven to ten days, during which time his condition 
deteriorated.  The veteran was then seen by a neurologist, 
who obtained a CT scan of the cervical spine, which disclosed 
significant cervical spine stenosis, with edema surrounding 
the cord.  At that time, the working diagnosis was of 
neurological deficit secondary to spinal cord stenosis.  The 
veteran was then seen by J. Kleiner, M.D.

A January 1996 operative report from Dr. Kleiner indicates a 
diagnosis of cervical spine stenosis with cervical 
myeloradiculopathy.  Preoperatively, the veteran had 
developed gradual weakness, balance disturbance, and 
dysesthesias in his upper extremities over the previous two 
months.  He found it necessary to ambulate with a cane, which 
was attributed initially to his alcoholism and then to 
congenital syphilis, possibly.  During the course of a 
workup, a MRI study demonstrated a markedly stenotic cervical 
spinal canal, measuring 5 to 6 centimeters in the anterior-
posterior diameter.  The veteran was taken to the operating 
room for cervical laminoplasty.  Following the procedure, Dr. 
Kleiner instructed the veteran to wear a hard collar for 
eight weeks, and to participate in physical therapy.

In March 1996, Dr. Kleiner wrote that the veteran had been 
under his care since January 1996.  This physician noted that 
the veteran had previously been treated by VA for right lower 
extremity problems and he opined that the veteran's right 
lower extremity problem was likely a manifestation of his 
cervical myelopathy.  He said that the cervical spine surgery 
had somewhat helped the veteran's incoordination and 
dysesthesia and he believed that had a cervical MRI or CT 
myelogram been performed earlier, the veteran's cervical 
spine disorder might have been diagnosed and treated earlier.

An August 1996 record from Dr. Kleiner reflected that the 
veteran had returned for evaluation, and reported relief of 
his preoperative symptoms.  The veteran was described as 
neurologically intact, and had resumed a more active 
lifestyle at work.  Examination revealed no neurologic 
deficits, and the veteran's Hoffman's sign and hyperreflexia 
in the upper extremities had resolved.  In Dr. Kleiner's 
opinion, the veteran appeared to be "doing well."  

The veteran was afforded a VA examination in January 1997, at 
which time it was noted that the veteran began having 
problems with ataxia and some symptomatology involving his 
arms in the fall of 1995.  The examiner stated that at that 
time, medical evaluation would have been expected to include 
the cervical neck with concern for cervical neck dysfunction 
as the cause of his problems.  The examiner indicated that 
prior to August 1995, it was not clear that the veteran had 
acknowledged any symptoms to the treating physicians which 
would have raised a concern about cervical neck dysfunction.  
In retrospect, the veteran stated that he had experienced 
cramping in the hand, pain in the shoulder, difficulty 
sleeping, and possibly some incoordination which had dated 
back for some time.  The veteran was vague about the onset of 
these symptoms, and it was unclear that he had raised any of 
these concerns with treating physicians, both private and at 
the VA.  The examiner wrote:

In this regard, the treatment was not remiss 
in failing to evaluate the cervical neck.  
There is only one mention of tingling in the 
fingers at a time when the physician was 
quite concerned about alcohol abuse and was 
focusing on the veteran's ceasing to use 
alcohol.  Alcohol can, of course, be 
associated with a peripheral neuropathy and . 
. . incoordination problems, although there 
is no indication that [VA] physicians and 
other treating personnel knew of any 
incoordination . . . .When [the veteran] was 
seen in December and January by the private 
physicians, at the time he had findings of 
increased reflexes in his legs and 
significant incoordination as well as 
symptoms of numbness in his arms.  
Appropriately, when his brain MRI was 
negative, they went immediately to evaluation 
of his neck where it was, in fact, discovered 
that he had severe cervical stenosis 
requiring immediate surgery.  Had he been 
diagnosed in the fall of 1995, and the 
surgery on his cervical neck done earlier, 
the only change in his current condition 
would probably be slightly less 
incoordination[,] and his incoordination 
findings on examination today are fairly 
mild. . . . 

VA outpatient treatment records, dated from April 1998 to 
December 2002, reflect treatment for alcohol abuse.  These 
records, while showing ongoing care for other disabilities, 
reflect no evidence relevant to the claim at hand.

At a July 1999 Travel Board hearing, the veteran testified as 
to his belief that VA's failure to diagnose and treat his 
cervical spine disorder caused his increased disability.  
Specifically, he stated that Dr. Kleiner told him that had VA 
explored his service-connected disabilities, his cervical 
spine disorder would have been discovered earlier.  The 
veteran stated that a MRI should have been taken.

In an addendum to the aforementioned VA report, the examiner 
wrote:

. . . first of all, it is not the opinion of 
this examiner that the veteran showed 
problems of a cervical neck dysfunction when 
he was treated at the VA that would have led 
the people to investigate that area.  His 
symptoms were consistent with problems in 
the lumbar spine and locally in the foot and 
it was for this that he was evaluated and 
treated at that time.  It was my further 
opinion that the current residual[s] of the 
cervical spine are mild incoordination and 
problems in the arm, specifically in the 
right hand.  These problems are related to 
his cervical neck problems.  In the overall 
course of his history, it is the opinion of 
this examiner that these problems are part 
of the natural history of his underlying 
disorder and not primarily a result of delay 
of treatment. . . . In other words, even if 
the cervical neck had been treated earlier, 
[the veteran would] continue to have all of 
the problems, which evidences in his right 
leg and foot.  I do not believe, in other 
words, that there was missed treatment or 
diagnosis.

(emphasis added).

Analysis.  Dr. Kleiner indicated that had VA performed a 
cervical MRI or CT myelogram earlier, the veteran's cervical 
spine disorder might have been diagnosed or treated earlier.  
The January 1997 VA examiner seemed to indicate that had the 
veteran's cervical neck surgery been done earlier, he may 
have had "slightly less incoordination."  However, when 
asked for clarification, this examiner stated that:

[the veteran's relevant] problems 
[to include incoordination] are 
part of the natural history of his 
underlying disorder and not 
primarily a result of delay of 
treatment. . . .  In other words, 
even if the cervical neck had been 
treated earlier, [the veteran 
would] continue to have all of the 
problems . . . 

The VA physician concluded that the failure of VA to timely 
diagnose or treat the veteran's cervical spine disorder did 
not result in any additional disability.  There is no 
competent medical evidence of record that contradicts this 
opinion.  While Dr. Kleiner indicated that had VA performed a 
cervical MRI or CT myelogram earlier, the veteran's cervical 
spine disorder might have been diagnosed or treated earlier, 
he did not state or indicate that the delay in diagnosing and 
treating the cervical spine disorder resulted in any 
additional disability.

The Board notes that the veteran has opined about the cause 
of his cervical spine disability.  However, since he is a 
layperson, his opinion as to the cause of medical problem is 
not competent evidence of its cause.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

In light of the above, VA compensation for a cervical spine 
disability pursuant to 38 U.S.C.A. § 1151 is not established.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to VA compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for a cervical spine disability is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



